 
CREDIT FACILITY AGREEMENT AMENDMENT NO. 1
 
This CREDIT FACILITY AGREEMENT AMENDMENT NO. 1 (“Amendment”) is made as of
February 24, 2011 (the “Amendment Date”) by and between PREMIER PACKAGING
CORPORATION (“Borrower”), a corporation formed under the laws of the State of
New York, with offices at 6 Framark Drive, Victor, New York 14564 and RBS
CITIZENS, N.A.,  national banking association with offices at 833 Broadway,
Albany, New York 12207 (“Lender”), and for purposes of Section 3 hereof,
DOCUMENT SECURITY SYSTEMS, INC., a corporation formed under the laws of the
State of New York with offices at 28 East Main Street, Rochester, New York 14614
(“DSS”), SECUPRINT, INC., a corporation formed under the laws of the State of
New York with offices at 1650 Emerson Street, Rochester, New York 14606
(“Secuprint”), PLASTIC PRINTING PROFESSIONAL, INC., a corporation formed under
the laws of the State of New York with offices at 151 Park Lane Brisbane,
California 94005  (“Plastic Printing,” and with DSS and Secuprint, the
“Guarantor”).
 
This Amendment amends the Credit Facility Agreement (“Agreement”), dated
February 12, 2010, made among Borrower and Lender.  All capitalized terms used
herein without definition shall have the meanings ascribed to them in the
Agreement.
 
The parties agree as follows:
 
1.           Section 2.7 of the Agreement shall be, and hereby is, amended to
read in its entirety as follows:
 

 
2.7.
Letter of Credit Subfacility.  Subject to the terms and conditions of this
Agreement, the Bank agrees to issue and extend standby and commercial letters of
credit (“Letters of Credit”) for the account of Borrower; provided, however,
that (a) no Letter of Credit shall have an expiration date that is later than
the Revolving Line Termination Date; (b) the aggregate Letter of Credit
Obligations at any one time shall not exceed $600,000, and (c) the sum of the
aggregate Letter of Credit Obligations plus the aggregate outstanding principal
amount of all outstanding amounts under the Revolving Line shall not exceed the
lesser of $1,000,000 and the Borrowing Base.  All letters of credit will be
issued on terms and conditions acceptable to the Bank and the Borrower will
execute and deliver to the Bank any and all additional documents as are usual
and customary in connection with the issuance of any Letter of Credit.  The
Borrower will pay to the Bank non-refundable Letter of Credit fees in amounts
and at such times as may be mutually agreed upon by the Bank and the Borrower.

 
Upon issuance of any Letter of Credit, Borrower shall provide to the Bank cash
collateral in an amount equal to the face value of such Letter of Credit, which
cash collateral shall be deposited and held in account # 40008626092 (the “L/C
Collateral Account”).

 
 

--------------------------------------------------------------------------------

 

If the Bank is required to pay any amount with respect to any Letter of Credit
issued for the account of the Borrower, then the Bank shall, and is hereby
authorized to, debit the L/C Collateral Account for the amount of such draw up
to the full balance of the L/C Collateral Account and any remaining amounts paid
on such Letter of Credit shall automatically be deemed to be a draw on the
Revolving Line and shall be subject to all of the terms and conditions hereof.
 
The Borrower hereby agrees to indemnify and hold harmless the Bank from and
against any and all losses, liabilities, claims, damages, costs, or expenses of
any kind or nature (including consequential damages) that the Bank may incur or
that may be claimed against the Bank by reason of or related in any manner to
the Letters of Credit; provided, however, that the Borrower shall not be
required to indemnify the Bank from and against any such losses, liabilities,
claims, damages, costs, or expenses to the extent, but only to the extent, that
they are caused by a failure to honor a draw under a Letter of Credit that
conforms strictly to the requirements of the Letter of Credit, by a failure to
perform contractual obligations, or by the willful misconduct or gross
negligence of the Bank.
 
2.           Credit Agreement Ratified.  Except as expressly amended hereby, the
Agreement is in all respects ratified and confirmed, and all of the terms,
provisions and conditions thereof shall be and remain in full force and effect,
and this Amendment and all of its terms, provisions and conditions shall be
deemed to be a part of the Agreement.
 
3.           Guaranty Ratified.  The Guarantors hereby ratify and confirm that,
that after giving effect to this Amendment, that certain Guaranty and Indemnity
Agreement, dated February 12, 2010, by and between the guarantors, jointly and
severally, and the Lender, remains in full force and effect in accordance with
its terms.
 
4.           Representations and Warranties.  The Borrower confirms the accuracy
of and remakes as of the date hereof all of its representations, warranties
contained in the Agreement.  The Borrower further represents and warrants to the
Lender that all necessary action on the part of the Borrower relating to
authorization of the execution and delivery of this Amendment, and the
performance of the Obligations of the Borrower hereunder has been taken.  This
Amendment and the Loan Documents constitute legal, valid and binding obligations
of the Borrower, enforceable in accordance with their respective terms.  The
Borrower has no defenses, offsets, claims, or counterclaims with respect to its
obligations under the Loan Documents.  The execution and delivery by the
Borrower of this Amendment, and the performance by the Borrower of the Loan
Documents as amended hereby, will not violate any provision of law or the
Certificate of Incorporation or By-laws or organizational or other documents or
agreements of the Borrower.  The execution, delivery and performance of this
Amendment, and the consummation of the transactions contemplated hereby will not
violate, be in conflict with, result in a breach of, or constitute a default
under any agreement to which the Borrower is a party or by which any of its
properties is bound, or any order, writ, injunction, or decree of any court or
governmental instrumentality, and will not result in the creation or imposition
of any lien, charge or encumbrance upon any of its properties.

 
2

--------------------------------------------------------------------------------

 

5.           No Events of Default.  The Borrower confirms that, as of the date
hereof, there exists no condition or event that constitutes (or that would after
expiration of applicable grace or cure periods constitute) an Event of Default.
 
6.           Costs and Expenses.  Borrower agrees to pay any and all reasonable
costs incurred in connection with preparation for closing, the closing, and
post-closing items relating to this Amendment including without limitation the
legal fees and disbursements of Lender’s counsel.
 
7.           Governing Law.  This Amendment, together with all of the rights and
obligations of the parties hereto, shall be construed and interpreted in
accordance with the laws of the State of New York, excluding the laws applicable
to conflicts or choice of law.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives by their signatures below.
 
[Signature Pages Follow]

 
3

--------------------------------------------------------------------------------

 


RBS CITIZENS, N.A.
   
By:
/s/ Stephen P. Malinowski
     
Name: Stephen P. Malinowski
     
Title:   Sr. Vice-President

 
 
 

--------------------------------------------------------------------------------

 
 
PREMIER PACKAGING CORPORATION
   
By:
/s/ Robert B. Bzdick
     
Name: Robert B. Bzdick
     
Title:   Chief Executive Officer

 
DOCUMENT SECURITY SYSTEMS, INC.
   
By:
/s/ Philip Jones
     
Name: Philip Jones
     
Title:   Chief Financial Officer

 
PLASTIC PRINTING PROFESSIONALS, INC.
   
By:
/s/ Philip Jones
     
Name: Philip Jones
     
Title:   Chief Financial Officer

 
SECUPRINT, INC.
   
By:
/s/ Philip Jones
     
Name: Philip Jones
     
Title:   Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 